Citation Nr: 1630686	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee. 

2.  Entitlement to service connection for a urinary system disorder, to include kidney stones and urinary tract infections.

3.  Entitlement to service connection for stomach illness, diagnosed as gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for the residuals of a right wrist/right arm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to September 1972.

The issues come before the Board of Veterans Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2011.  A transcript is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disability.  The Veteran has submitted statements from his sister and wife, which both indicate that the Veteran played basketball in service and hurt his knee.  He also testified at his decision review officer (DRO) hearing in March 2011 that he injured his knee in service while playing basketball.  During the hearing he indicated that he did not report all of his ailments on his separation examination because he was afraid of how it would affect his job prospects as a civilian.  The claim was remanded in February 2014 in order to obtain a VA examination and opinion regarding the relationship of the left knee disability to service.  
An examination was provided in May 2014.  The examiner opined that the Veteran's current left knee degenerative joint disease was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  

The examiner noted that the service treatment records were silent to any left knee condition, and noted that the records did show a history of an injury to his right knee and ankle, but not the left.  She also noted that the Veteran's separation physical was silent for any complaints or diagnoses related to the left knee.  Thus, she opined that the left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Board notes that the VA examiner appeared to rely solely on the lack of medical treatment after service.  An opinion that relies solely on the absence of service treatment records without consideration of the Veteran's reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

With regard to a urinary system disorder, to include kidney stones and urinary tract infections on the basis that he developed the condition in service.  He testified at his DRO hearing that the urinary condition began in approximately May 1971 while he was in Korea and was exacerbated while he was home for his mother's funeral in November 1971.  He reported that he was hospitalized at Barksdale Air Force Base for two days.  He also explained that he denied any frequent or painful urination, kidney stones, and blood in the urine at separation because he believed that the records concerning his conditions would be available after he discharged and that he understood the exit examination to be a part of the process so he could discharge from active duty.  

A private treatment record from February 2006 indicates that the Veteran sought emergency treatment including for complaints of urinating blood.  A letter from a urology clinic is also in the Veteran's private treatment records, indicating that he has sought other treatment for urology-related problems.  He has provided lay statements from family members and friends indicating that he began experiencing problems related to this condition in service.  The Veteran's sister, who is a nurse, also provided a statement concerning his urinary disorder; she indicated that he had experienced urinary tract infections and blood in his urine since his service discharge.  

The Veteran also seeks entitlement to service connection for stomach illness, diagnosed as GERD.  He testified at his DRO hearing that he was treated for a gastrointestinal issue in service at Barksdale Air Force Base at the same time as he was treated for his urinary condition in 1971 when he was home for his mother's funeral.  He also reported that he sought treatment at the Dallas VA Medical Center in 1974 for the condition.  He testified that he got frustrated going there for treatment, so he began seeking private treatment for the condition from that point to present.  The Board notes that the Veteran's private treatment records show a current diagnosis of GERD as well as previous treatment for gastroesophageal reflux and chronic abdominal pain.  In support of his claim, he submitted statements from friends, his brother, his sister, and his wife, which indicate that the Veteran's stomach condition began in service and has persisted to present.  

The records from Barksdale Air Force Base were requested from the National Records Personnel Center (NPRC), but they were deemed unavailable.  

Regarding his claim of entitlement to service connection for the residuals of a right wrist/right arm injury, the Veteran testified at his DRO hearing that he injured his arm in service and was in a hard cast.  He indicated that he has continued to suffer from problems, including numbness, locking, and pain, in his right arm and hand since service.  The Veteran's service treatment records indicate that he had a right wrist/arm contusion in May 1971.  The Board notes that the Veteran underwent a VA examination in May 2011, and during that examination the Veteran reported that he has been treated conservatively over the years for intermittent right hand pain and triggering of the fingers of the index, long, ring, and small fingers.  The Veteran also indicated at his examination that he is a long haul truck driver and that he was off work from February 2010 to February 2011 on worker's compensation programs and short-term disability for this condition.  The examiner diagnosed fifth metacarpal joint degenerative joint disease and right wrist carpal tunnel by history only.  He could not provide an opinion as to etiology of the right wrist condition without the claims file, service treatment records, and an EMG report.  The Veteran has a current diagnosis of bilateral carpal tunnel syndrome.  The Veteran has also submitted lay statements from a friend, his wife, his sister, and his brother concerning the onset and continuity of his injury and symptoms related to his right arm since service.  

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While the lay evidence is not competent to link his current disability to service, it is competent insofar as a lay person is competent to discuss matters to which he or she has knowledge of facts or circumstances that can be observed and described by a lay person, such as an in-service injury affecting the back and hips. See 38 C.F.R. § 3.159(a)(2).  In this case, there is lay evidence concerning the Veteran's onset and continuity of symptoms related to a urinary system disorder; stomach condition, diagnosed as GERD; and residuals of a right wrist/arm injury.  As such, there is evidence that indicates the current disabilities may be associated with service, but the record does not contain sufficient information to make an informed decision on the claim, making a VA examination necessary.  See McLendon, supra.

Finally, the Board notes that the previous remand directed the AOJ to request the Veteran's worker's compensation records from February 2010 to February and any other relevant private treatment records identified by the Veteran.  The Veteran submitted a response in June 2014, which indicated that he was submitting evidence from Dr. R.A., Dr. D.L., Dr. S.M., and Dr. L.B.  These were not obtained, but VA has a duty to ask the Veteran to authorize VA to obtain them.  38 C.F.R. § 3.159(c) (2015)

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the May 2014 VA examiner, or another appropriate examiner if that individual is unavailable, for an opinion for the left knee disability.  

If the examiner is not available, the file should be forwarded to another qualified examiner.  If the examiner deems necessary, another examination should be provided.  

The examiner should note review of the entire claims file, and respond to the following:

If the Veteran's reports of in-service injury and ongoing symptoms were accepted with the other lay statements, would they be sufficient with the other evidence of record to show a link between the current left knee injury and service?  

Are there any medical reasons for rejecting those reports?  The absence of supporting clinical records is not, by itself, a legally sufficient reason for rejecting the lay reports, unless the existence of such records would be medically expected.

The examiner should provide reasons for these opinions.

If an opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

3.  Schedule the Veteran for a VA examination, to determine whether he has a current urinary system disorder that is related to a disease or injury in service.  The examiner should review the claims.  All tests and studies deemed necessary by the examiner should be performed.

The examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that a current urinary system disorder is the result of injury or disease during service?  

A current disability is one shown at any time since 2008, even if it is not shown on the current examination.

If the Veteran's reports of symptoms and history were accepted with the other lay statements, would they be sufficient with the other evidence of record to show a link between a current urinary system disorder and service?  

Are there any medical reasons for rejecting those reports?  The absence of supporting clinical records is not, by itself, a legally sufficient reason for rejecting the lay reports, unless the existence of such records would be medically expected.

The examiner should provide reasons for these opinions.

If an opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

4.  Schedule the Veteran for a VA examination, to determine whether the Veteran has a current gastrointestinal disability, including GERD, that is related to a disease or injury in service.  The examiner should review the claims file.  All tests and studies deemed necessary by the examiner should be performed.

The examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that any stomach condition, diagnosed as GERD is the result of injury or disease during service?  

A current disability is one shown at any time since 2008, even if it is not shown on the current examination.

If the Veteran's reports of in-service and post-service symptoms were accepted with the other lay statements, would they be sufficient with the other evidence of record to show a link between the current left knee injury and service?  

Are there any medical reasons for rejecting those reports?  The absence of supporting clinical records is not, by itself, a legally sufficient reason for rejecting the lay reports, unless the existence of such records would be medically expected.

The examiner should provide reasons for these opinions.

If an opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

5.  Schedule the Veteran for a VA examination, to determine whether the Veteran has current residuals of an in-service right wrist/arm injury.  The examiner should review the claims file.  All tests and studies deemed necessary by the examiner should be performed.

The examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that has current residuals of a right wrist/arm injury during service?  

The examiner should consider his August 1975 claim for service connection for residuals of a right wrist fracture that he reported occurred in 1971.

A current disability is one shown at any time since 2008, even if it is not shown on the current examination.

If the Veteran's reports of in-service injury and ongoing symptoms were accepted with the other lay statements, would they be sufficient with the other evidence of record to show a link between the current left knee injury and service?  

Are there any medical reasons for rejecting those reports?  The absence of supporting clinical records is not, by itself, a legally sufficient reason for rejecting the lay reports, unless the existence of such records would be medically expected.

The examiner should provide reasons for these opinions.

If an opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

